Title: To James Madison from William Charles Coles Claiborne, 15 June 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir
N. O. June 15. 1806.

I have this moment held a conversation, with a gentleman of respectability from the County of Appalousas.  He represents that a considerable emigration is about to take place from that County to the Spanish settlement on the river Trinity, where great encouragement is given to settlers.
The Gentleman adds, that the ancient inhabitants of Appalousas are much dissatisfied with our Judicial System; that the trial by Jury is not approved, and that the Lawyers are execrated!  It is not in my power to remove the causes of this dissatisfaction.  I never admired the system of County Courts.  The old plan of Commandants was, in my opinion, best suited to the present state of the Territory; but the first Legislative Council preferred the immediate introduction of a Judiciary upon American principles, & I reluctantly acquiesced in the measure.  I earnestly recommended to the late Legislature a revision of the System.  It was admitted by all to be defective; but the members differed so much as to the means of improving it, that finally they adjourned and left the subject untouched.
The conduct of the Lawyers in the interior Counties is a source of great discontent!  They are said to be extravagant in their charges; to encourage litigation; and to speculate on the distresses of their Clients.  I fear there is too much truth in this statement; but it is not in my power to apply a corrective.
The people here will, for some years, experience grievances.  They grow out of the nature of things; and Time alone will furnish a remedy.
Among the Emigrants to this Territory, there is a description of people which I consider the greatest Pests that afflict any honest society.  They are those avaricious Speculators who go about (with a little ready cash) to seek whom they may devour.  Some of these hungry Parasites have, I am told, fattened on the labors of those ancient Louisianians, who have, and are about to emigrate to the Trinity.
It is probable that many persons will also emigrate to the Trinity, from the Counties of Nachetoches and Rapide.  They are dissatisfied with our Court System; fear Taxation; and are made to believe (by Spanish Partizans) that their fortunes will be benefitted by a removal.  I have the honor to be, Sir, With great respect, Your hble Servt.

William C. C. Claiborne

